PER CURIAM.
The order under review is affirmed upon a holding that: (a) the wife Gertrude Markofsky, although a Canadian citizen, established on this record the requisite six months residency requirement in Florida to bring this marriage dissolution action, Pawley v. Pawley, 46 So.2d 464, 471 (Fla.1950); Perez v. Perez, 164 So.2d 561 (Fla. 3d DCA 1964); § 61.021, Fla.Stat. (1979); and (b) the trial court was not required, either as a matter of jurisdiction or comity, to dismiss the instant marriage dissolution action in deference to prior Canadian divorce proceedings involving the parties as the parties and the parties’ minor children are, and have been for a considerable time, residents of Florida. Schrey v. Schrey, 354 So.2d 405 (Fla. 4th DCA 1978).